DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2014/0294395 to Waldron et al (Applicant’s submitted prior art).
 	Fig. 8 of Waldron is reproduced for a reference.


    PNG
    media_image1.png
    630
    861
    media_image1.png
    Greyscale

 	Waldron shows the following.
 	Claim 1. An expanded beam connector comprising:
a MOST ferrule 51;
a fiber 26 to be retained within the MOST ferrule; and
a collimating lens 51 abutting the fiber for expanding the optical beam of the fiber wherein the lens and fiber are in alignment to a common optic axis.
 	Claim 2. The expanded beam connector of claim 1, wherein the collimating lens 51 has a conical cutout configured to aid in aligning the fiber to the common optic axis.
 	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2006/0245694 to Chen et al.
 	Chen shows the following.
 	Claim 1. An expanded beam connector comprising:
a MOST ferrule (see fig. 1 and 2);
a fiber (see fiber optic ribbon cable 132) to be retained within the MOST ferrule; and a collimating lens (see v-groove lens array 100) abutting the fiber for expanding the optical beam of the fiber wherein the lens and fiber are in alignment to a common optic axis.
 	Claim 3. The expanded beam connector of claim 1, wherein the collimating lens has a semi- cylindrical tab protruding from the rear with a V-groove 109 configured to interact with a flexible feature (114, 118) on the interior of the ferrule to align the fiber to the common optic axis.  See fig. 2 and 5.

	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/ELLEN E KIM/Primary Examiner, Art Unit 2883